     Case 3:20-cv-00297-MMA-DEB Document 9 Filed 01/27/21 PageID.123 Page 1 of 1



1
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7                         SOUTHERN DISTRICT OF CALIFORNIA
8
      UNITED STATES OF AMERICA ex rel.                      Case No.: 20-cv-297-MMA (DEB)
9     CHARLOTTE BEVILAQUA and MARK
      GIST,                                                 ORDER GRANTING JOINT
10                                                          MOTION TO DISMISS
11                                      Plaintiffs,         [Doc. No. 8]
      v.
12
      GENERAL ATOMICS
13    AERONAUTICAL SYSTEMS INC. et
      al.,
14
15                                    Defendants.
16
17
18         On January 27, 2021, Plaintiffs filed a motion to dismiss pursuant to Federal Rule
19   of Civil Procedure 41(a)(1)(A)(i) and 31 U.S.C. § 3730. Upon due consideration, good
20   cause appearing, the Court GRANTS the motion and DISMISSES this action without
21   prejudice. The Court further DIRECTS the Clerk of Court to terminate all pending
22   deadlines and close this case.
23         IT IS SO ORDERED.
24   Dated: January 27, 2021
25                                                     _____________________________
26                                                     HON. MICHAEL M. ANELLO
                                                       United States District Judge
27
28

                                                      -1-                    20-cv-297-MMA (DEB)
